Citation Nr: 1311753	
Decision Date: 04/09/13    Archive Date: 04/19/13

DOCKET NO.  06-16 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), bipolar disorder, depression, and anxiety. 


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel

INTRODUCTION

The Veteran served on active duty from October 1963 to October 1968. 

This matter is before the Board of Veterans' Appeals  (Board) on appeal of a March 2004 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In December 2008, the Veteran testified at a hearing at VA Central Office in Washington, D.C., before the undersigned.   A transcript of that hearing is of record. In April 2009 and in May 2010, the Board remanded this matter to the RO for further evidentiary development

In a December 2011 decision, the Board denied the claim for service connection.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In a July 2012 order, the Court granted a Joint Motion for Remand (JMR) filed by the VA Office of General Counsel and the appellant's attorney (hereinafter "the parties") to vacate the Board's decision and remanded this matter to the Board for actions consistent with the terms of the Joint Motion. 

In February 2013, the Veteran, through his attorney, submitted additional evidence along with a written waiver of initial consideration by the Agency of Original Jurisdiction (AOJ).

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.   VA will notify the appellant if further action is required on his part.


REMAND

In the JMR, the parties agreed that a remand was warranted so that the Board could return a May 2011 VA psychology addendum opinion for clarification.   In this regard, the May 2011 VA psychologist stated in his opinion that he could not conclude that the Veteran's bipolar disorder was of service origin without resort to speculation.  The parties to the JMR noted that the VA psychologist did not explain whether he was unable to provide the requested opinion because of lack of information of whether "he has exhausted the limits of current medical knowledge as to what may be causing" the Veteran's psychiatric condition.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

In February 2013, the Veteran, through his attorney, submitted a private psychological evaluation report and opinion from  J. H. Smith, Ph.D.  Dr. Smith stated that the Veteran's premilitary history, despite abuse at home, revealed no record of a psychiatric disorder or treatment for the Veteran.  The examiner discussed the change in performance reports during the Veteran's service from excellent to lower ratings.  The Veteran stated that he had been promised by the band director in service that he would only have to play for funerals for one year, but was later told that his duty at funerals would be long term.  After that news, the Veteran would go to the bar with his friends and drink heavily.  

Dr. Smith noted that "this anger, irritability, and depression, which was noted by Dr. Brewer, a psychiatrist at the dispensary, began to cause serious difficulties in the Veteran's home and marital life."  See page 2 of the February 2013 private medical opinion.  The Veteran reported that he experienced some suicidal ideation, and continued to drink heavily.  By the time the Veteran left service in 1968, he had been experiencing marked feelings of depression, hopelessness, and engaging in self destructive behaviors.  The private psychologist opined that it is at least as likely as not (50/50) that the Veteran experienced symptoms of bipolar disorder prior to service, and that the Veteran's highly stressful service significantly aggravated these symptoms, leading to an actual bipolar disorder diagnosis.  He further opined that the Veteran's long service doing funerals, sometimes 3 to 4 times per day, exposed the Veteran to stressful and depressing experiences which more likely than not exacerbated his pre-existing tendency towards marked depression and use of alcohol to cope with this severe stress.  Thus, while the early and as yet incomplete symptoms of bipolar disorder were beginning to manifest themselves prior to service, the disorder became prominent and debilitating during his very stressful funeral duty on service for 5 years.  

Initially, the Board finds that in light of the JMR and the newly received private opinion, a new VA examination with opinion is necessary.   The Board further finds that the February 2013 private opinion, while detailed, does not address the issue at hand.  In this regard, the private psychologist opines that prior to service the Veteran had no psychiatric disorder; however, he then opines that it was at least as likely as not that the Veteran experienced early and incomplete symptoms of bipolar disorder prior to service that were aggravated by service that resulted in an actual bipolar disorder diagnosis.   In this case, the private psychologist has clearly stated that the Veteran had no psychiatric disability prior to entry into service, merely symptoms, which are not identified.  He notes nervous stomach problems, which may have been due to the e-pylori bacteria and that the Veteran demonstrated a fairly good developmental history with no record of psychiatric disorder or treatment.  The issue before the Board is whether the Veteran has a psychiatric disorder that is at least as likely as not related to any aspect of his active service.   Dr. Smith's February 2013 private medical opinion does not clearly address the issue of direct or presumptive service connection.  In this case, when medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  See also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  The Board finds that a new VA examination conducted by a psychiatrist (M.D.) is warranted.  

The Veteran has consistently reported receiving mental health treatment from "Dr. Brewer" at the naval hospital while in service.  The Veteran's service treatment records note that he was to see Dr. Brewer for personal problems.  However, there are no service treatment records pertaining to mental health of record.  The Board notes that mental health records are occasionally filed separately from medical/dental service treatment records.  It does not appear that a separate request for the Veteran's mental health records has been made.  Hence, the RO should make an additional request specific for mental health records from the Navy Yard Annex, Dispensary, in Washington, D.C.  The Veteran should also be asked to submit any such records in his possession.

Lastly, obtain an outstanding VA medical records not associated with the claims file as well as any non-VA medical records identified by the Veteran. 

Accordingly, the case is REMANDED for the following actions:

1.   The RO should request from the appropriate source any outstanding mental health clinical records from the Veteran's active service occurring at the Naval Yard Annex, Dispensary, in Washington, D.C.  If all attempts to locate such records are unsuccessful, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant and his attorney must then be given an opportunity to respond.

2.  Contact the Veteran and his attorney and request that they submit a copy of all service treatment records in their possession addressing the Veteran's mental health and/or symptoms in service.  

Also request that they identify any additional private mental health treatment providers so that VA may request (updated) treatment records.  They should be advised that they may submit the records directly to VA.

3.  Obtain all pertinent VA medical records, not yet associated with the claims file, and non-VA medical records that are identified by the Veteran.  If any medical records are not available, the applicable provisions of 38 C.F.R. § 3.159  must be followed.

4.  After completing the above, schedule the Veteran for a VA examination, if possible by a psychiatrist (M.D.), to include on a fee basis if necessary, to determine the etiology of any diagnosed acquired psychiatric disorder.  The entire claims file must be provided to the examiner, and the examination report should reflect consideration of the Veteran's documented medical history and assertions. All indicated tests should be accomplished and all clinical findings reported in detail. 

The psychiatrist must determine whether the Veteran has PTSD, bipolar disorder, depression, anxiety, or any other mental disorder, in accordance with American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).  38 C.F.R. § 3.304(f).   The psychiatrist should clearly state what, if any, psychiatric diagnosis or diagnoses are appropriate.  

For each psychiatric disorder diagnosed, the examiner must state whether it is at least as likely as not (i.e., 50 percent or greater probability) that such disorder is related to any aspect of the Veteran's active service, to include playing music at military funerals on a long term basis, or in the case of a psychosis, was present within the initial post-service year.  In providing this opinion, the psychiatrist should address the Veteran's performance reviews and his STRs as well as post-service medical evidence.  In addition, the psychiatrist should reconcile all VA medical opinions and the February 2013 private psychologist's opinion of record.  

The psychiatrist should also consider the Veteran's statements regarding the occurrence of symptoms in service, in addition to his statements regarding the continuity of symptomatology.  

The Board notes that the term "at least as likely as not" does not mean "within the realm of medical possibility." Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

A complete rationale must be provided for all opinions expressed.  If the psychiatrist is unable to offer the requested opinion, it is essential that the psychiatrist offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010). 

5.  To help avoid future remand, the RO must ensure the required actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, undertake corrective action before the claims file is returned to the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).

6.  After the above development is completed and any other development that may be warranted, the RO should readjudicate the claim for service connection for an acquired psychiatric disorder.   If the benefit sought is not granted, the Veteran and his attorney should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the case is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

